DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 03/14/2022 in response to the restriction requirement mailed on 01/13/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claim 16 is cancelled.  
4.	Claims 1-15 and 17-24 are pending.
Election/Restrictions
5.	Applicant’s election of Group I claims 1-15 and 17-23, and the species of SEQ ID NO:  1 for Cas9 in the reply filed on 03/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
6.	Claim 24 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/14/2022.
	Claims 1-15 and 17-23 are pending and examined on the merits.
Priority
7.	Acknowledgement is made of applicants’ claimed domestic priority to U.S. Provisional Application Nos. 62/587,832, 62/526,562, and 62/461,829, filed on 11/17/2017, 06/29/2017, and 02/22/2017, respectively.
Information Disclosure Statement
8.	The IDS filed on 03/14/2022 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Drawings
9.	The Drawings filed on 08/20/2019 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-14, 17, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US Patent Application Publication 2015/0315594 A1; examiner cited) in view of Zhang et al. (WO 2014/04729 A1; cited on IDS filed on 03/14/2022) as evidenced by GenBank Q99ZW2.1 (GenBank, 2014; examiner cited).
12.	Claims 1-14, 17, and 19-23 are drawn to a method for producing a population of Angiopoietin-like 3 (ANGPTL3)-modified cells, the method comprising: introducing into cells (a) a guide RNA (gRNA) or nucleic acid encoding a gRNA that targets an ANGPTL3 genomic locus, and (b) a RNA-guided endonuclease or nucleic acid encoding an RNA-guided endonuclease; and producing a population of cells that comprise a modification in the ANGPTL3 gene, wherein the gRNA comprises a spacer sequence set forth in SEQ ID NO:  17069, 17070, 17071, 7696, 7425, 9199, 7441, 7064, 9078, 7420, 7091, 7063, 7079, 7436, 7423, 7445, 9081, 7061, 9179, 7092, 
9109, 7088, 7082, 7440, 7125, 7430, 9191, 9108, 9128, 9146, 9122, 7089, 9558,
7126, or 9123.
13.	With respect to claim 1, Prakash et al. teach methods for producing a population of ANGPTL3 modified cells by introducing into the cell an antisense RNA targeted the ANGPTL3 gene and producing a population of cells comprising a modification in the ANGPTL3 gene wherein the antisense RNA targets a nucleotide sequence that is 100% identical to SEQ ID NO:  17071 [see alignment attached as APPENDIX A] in order to treat, prevent, delay or ameliorate any one or more of cardiovascular disease and/or metabolic disease and/or symptom thereof [see Abstract; paragraphs 0009-0017; 0023].  It is acknowledged that the target sequence contains thymine residues as opposed to uracil; however, one of ordinary skill in the art would recognize that uracil is found in RNA as opposed to thymine, and therefore, one of ordinary skill in the art practicing the method of Prakash et al. designing an antisense RNA to target that sequence would know to use uracil in the positions comprising the thymine.  
	With respect to claims 2-3, Prakash et al. teach the method wherein at least 50% of the cells of the population comprise a modification in the ANGPTL3 gene [see paragraphs 0579 and 1028].
	With respect to claims 4-5, Prakash et al. teach the method wherein the ANGPTL3 protein secreted by the cells of the population is reduced by at least 2-fold, by at least 5-fold relative to a control [see paragraphs 0579 and 1028].

	With respect to claim 12, Prakash et al. teach the method wherein the RNA targets a regulatory element in the ANGPTL3 genomic locus to reduce expression [see Abstract; paragraphs 0009-0017; 0023].
	With respect to claim 13, Prakash et al. teach the method wherein the RNA is cross-reactive for human and cynomologous monkeys [see Example 130; paragraph 1574].
	With respect to claim 14, Prakash et al. teach the method wherein RNA is chemically modified [see paragraph 0014].
	With respect to claim 17, Prakash et al. teach the method wherein the antisense RNA targets a nucleotide sequence that is 100% identical to SEQ ID NO:  17071 [see alignment attached as APPENDIX A] in order to treat, prevent, delay or ameliorate any one or more of cardiovascular disease and/or metabolic disease and/or symptom thereof [see Abstract; paragraphs 0009-0017; 0023].  It is acknowledged that the target sequence contains thymine residues as opposed to uracil; however, one of ordinary skill in the art would recognize that uracil is found in RNA as opposed to thymine, and therefore, one of ordinary skill in the art practicing the method of Prakash et al. designing an antisense RNA to target that sequence would know to use uracil in the positions comprising the thymine.  
	With respect to claim 22, Prakash et al. teach the method wherein the cells comprise hepatocytes [see paragraph 0026].

	However, Prakash et al. does not teach the method wherein the RNA is a gRNA and a RNA guided endonuclease; the method of claim 7, wherein the RNA-guided endonuclease is a Cas9 endonuclease or a Cpf1 endonuclease; the method of claim 8, wherein the Cas9 endonuclease or Cpf1 endonuclease is selected from S. pyogenes Cas9, S. aureus Cas9, N. meningitides Cas9, S. thermophilus CRISPR1 Cas9, S. thermophilus CRISPR 3 Cas9, T. denticola Cas9, L. bacterium ND2006 Cpf1 and Adiaminococcus sp. BV3L6 Cpf1.; the method of claim 9, wherein the RNA-guided endonuclease comprises a sequence selected from SEQ ID NO:  1; the method of claim 10, wherein the RNA-guided endonuclease is a Cas9 endonuclease; the method of claim 11, wherein the gRNA is a single-guide RNA (sgRNA); the method of claim 19, wherein the gRNA and RNA-guided nuclease are formulated as a ribonucleoprotein particle (RNP); the method of claim 20, wherein the nucleic acid of (a) and/or (b) is present in a viral vector, optionally an adeno-associated viral vector; and the method of claim 21, wherein the gRNA or the nucleic acid encoding a gRNA of (a) and/or the RNA guided endonuclease or the nucleic acid encoding a RNA-guided endonuclease of (b) is/are formulated in a liposome or lipid nanoparticle.  
	Zhang et al. teach methods for delivery, engineering and optimization of systems for manipulation of sequences and/or activities of target sequences comprising single gRNA sequence and an RNA-guided endonuclease such as Cas9 for introduction into a cell for modification of the ANGPTL3 genomic locus [see Abstract; paragraphs 0006-0012; 0086; 00212; 
	With respect to claim 7, Zhang et al. teach wherein the RNA guide endonuclease is a Cas9 endonuclease [see paragraph 0006].
	With respect to claim 8, Zhang et al. teach wherein the Cas9 is a S. pyogenes Cas9, S. aureus Cas9, and S. thermophilus Cas9 [see paragraph 0021].
	With respect to claim 9, Zhang et al. teach wherein the Cas9 is a S. pyogenes Cas9 [see paragraph 0021].  Although Zhang et al. does not explicitly teach wherein the endonuclease comprises the sequence of SEQ ID NO:  1, evidentiary reference of Genbank Q99ZW2 is cited to demonstrate that the S. pyogenes Cas9 shares an amino acid sequence that is 100% identical to SEQ ID NO:  2 [see alignment attached as APPENDIX B].
	With respect to claim 10, Zhang et al. teach wherein the RNA-guided endonuclease is a Cas9 endonuclease [see paragraph 0021].
	With respect to claim 11, Zhang et al. teach wherein the gRNA is a single guide RNA [see Abstract; paragraphs 0006-0012; 0086; 00212; 00257].
	With respect to claim 19, Zhang et al. teach wherein the gRNA and RNA guided nuclease are formulated as a ribonucleoprotein particle [see Abstract; paragraphs 0006-0012; 0086; 00212; 00257].
	With respect to claim 20, Zhang et al. teach wherein the nucleic acid is present in a viral vector such as an adeno-associated viral vector [see paragraph 0104].
	With respect to claim 21, Zhang et al. teach wherein the gRNA and the RNA guided endonuclease are formulated into a liposome or lipid nanoparticle [see paragraph 00112].
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
14.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US Patent Application Publication 2015/0315594 A1; examiner cited) in view of Zhang et al. (WO 2014/04729 A1; cited on IDS filed on 03/14/2022) as evidenced by GenBank Q99ZW2.1 (GenBank, 2014; examiner cited) as applied to claims 1-14, 17, and 19-23 above, and further in view of Renaud et al. (Cell Reports, March 2016; examiner cited).

	However, the combination of Prakash et al. and Zhang et al. do not teach the method of using phosphorothioated 2’-O-methyl nucleotides in the context of a gRNA Cas9 system.
	Renaud et al. teach that phosphorothioated-modified oligonucleotides strongly enhance genomic editing efficiency of single-stranded oligonucleotides donors in cultured cells using CRISPR-Cas9 nucleases [see Abstract].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Prakash et al., Zhang et al. and Renaud et al. to using phosphorothioated sgRNA in the methods of Prakash et al. and Zhang et al. because Prakash et al. and Zhang et al. teach methods for Cas9 modification of the ANGPTL3 genomic locus.  Renaud et la. teach that phosphorothioated-modified oligonucleotides strongly enhance genomic editing efficiency of single-stranded oligonucleotides donors in cultured cells using CRISPR-Cas9 nucleases.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Prakash et al., Zhang et al. and Renaud et al. because Renaud et al. acknowledges that phosphorothioated-modified oligonucleotides strongly enhance genomic editing efficiency of single-stranded oligonucleotides donors in cultured cells.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim Objections
18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
19.	Status of the claims:
	Claims 1-15 and 17-24 are pending.
	Claim 24 stands withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-15, 17, and 19-23 are rejected.
	Claim 18 is objected to. 
	No claims are in condition for an allowance.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A

Prakash et al. with SEQ ID NO:  17071

Query Match             100.0%;  Score 20;  DB 52;  Length 20;
  Best Local Similarity   85.0%;  
  Matches   17;  Conservative    3;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CAAAGACCUUCUCCAGACCG 20
              ||||||||::|:||||||||
Db         20 CAAAGACCTTCTCCAGACCG 1


APPENDIX B

GenBank Q99ZW2.1

Query Match             100.0%;  Score 7005;  DB 1;  Length 1368;
  Best Local Similarity   100.0%;  
  Matches 1368;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDKKYSIGLDIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLFDSGETAE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDKKYSIGLDIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLFDSGETAE 60

Qy         61 ATRLKRTARRRYTRRKNRICYLQEIFSNEMAKVDDSFFHRLEESFLVEEDKKHERHPIFG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ATRLKRTARRRYTRRKNRICYLQEIFSNEMAKVDDSFFHRLEESFLVEEDKKHERHPIFG 120

Qy        121 NIVDEVAYHEKYPTIYHLRKKLVDSTDKADLRLIYLALAHMIKFRGHFLIEGDLNPDNSD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NIVDEVAYHEKYPTIYHLRKKLVDSTDKADLRLIYLALAHMIKFRGHFLIEGDLNPDNSD 180

Qy        181 VDKLFIQLVQTYNQLFEENPINASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGLFGN 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VDKLFIQLVQTYNQLFEENPINASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGLFGN 240

Qy        241 LIALSLGLTPNFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKNLSDAI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LIALSLGLTPNFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKNLSDAI 300

Qy        301 LLSDILRVNTEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEIFFDQSKNGYA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LLSDILRVNTEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEIFFDQSKNGYA 360

Qy        361 GYIDGGASQEEFYKFIKPILEKMDGTEELLVKLNREDLLRKQRTFDNGSIPHQIHLGELH 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GYIDGGASQEEFYKFIKPILEKMDGTEELLVKLNREDLLRKQRTFDNGSIPHQIHLGELH 420

Qy        421 AILRRQEDFYPFLKDNREKIEKILTFRIPYYVGPLARGNSRFAWMTRKSEETITPWNFEE 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 AILRRQEDFYPFLKDNREKIEKILTFRIPYYVGPLARGNSRFAWMTRKSEETITPWNFEE 480

Qy        481 VVDKGASAQSFIERMTNFDKNLPNEKVLPKHSLLYEYFTVYNELTKVKYVTEGMRKPAFL 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 VVDKGASAQSFIERMTNFDKNLPNEKVLPKHSLLYEYFTVYNELTKVKYVTEGMRKPAFL 540

Qy        541 SGEQKKAIVDLLFKTNRKVTVKQLKEDYFKKIECFDSVEISGVEDRFNASLGTYHDLLKI 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 SGEQKKAIVDLLFKTNRKVTVKQLKEDYFKKIECFDSVEISGVEDRFNASLGTYHDLLKI 600

Qy        601 IKDKDFLDNEENEDILEDIVLTLTLFEDREMIEERLKTYAHLFDDKVMKQLKRRRYTGWG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 IKDKDFLDNEENEDILEDIVLTLTLFEDREMIEERLKTYAHLFDDKVMKQLKRRRYTGWG 660

Qy        661 RLSRKLINGIRDKQSGKTILDFLKSDGFANRNFMQLIHDDSLTFKEDIQKAQVSGQGDSL 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 RLSRKLINGIRDKQSGKTILDFLKSDGFANRNFMQLIHDDSLTFKEDIQKAQVSGQGDSL 720

Qy        721 HEHIANLAGSPAIKKGILQTVKVVDELVKVMGRHKPENIVIEMARENQTTQKGQKNSRER 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 HEHIANLAGSPAIKKGILQTVKVVDELVKVMGRHKPENIVIEMARENQTTQKGQKNSRER 780

Qy        781 MKRIEEGIKELGSQILKEHPVENTQLQNEKLYLYYLQNGRDMYVDQELDINRLSDYDVDH 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 MKRIEEGIKELGSQILKEHPVENTQLQNEKLYLYYLQNGRDMYVDQELDINRLSDYDVDH 840

Qy        841 IVPQSFLKDDSIDNKVLTRSDKNRGKSDNVPSEEVVKKMKNYWRQLLNAKLITQRKFDNL 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 IVPQSFLKDDSIDNKVLTRSDKNRGKSDNVPSEEVVKKMKNYWRQLLNAKLITQRKFDNL 900

Qy        901 TKAERGGLSELDKAGFIKRQLVETRQITKHVAQILDSRMNTKYDENDKLIREVKVITLKS 960

Db        901 TKAERGGLSELDKAGFIKRQLVETRQITKHVAQILDSRMNTKYDENDKLIREVKVITLKS 960

Qy        961 KLVSDFRKDFQFYKVREINNYHHAHDAYLNAVVGTALIKKYPKLESEFVYGDYKVYDVRK 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 KLVSDFRKDFQFYKVREINNYHHAHDAYLNAVVGTALIKKYPKLESEFVYGDYKVYDVRK 1020

Qy       1021 MIAKSEQEIGKATAKYFFYSNIMNFFKTEITLANGEIRKRPLIETNGETGEIVWDKGRDF 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 MIAKSEQEIGKATAKYFFYSNIMNFFKTEITLANGEIRKRPLIETNGETGEIVWDKGRDF 1080

Qy       1081 ATVRKVLSMPQVNIVKKTEVQTGGFSKESILPKRNSDKLIARKKDWDPKKYGGFDSPTVA 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 ATVRKVLSMPQVNIVKKTEVQTGGFSKESILPKRNSDKLIARKKDWDPKKYGGFDSPTVA 1140

Qy       1141 YSVLVVAKVEKGKSKKLKSVKELLGITIMERSSFEKNPIDFLEAKGYKEVKKDLIIKLPK 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 YSVLVVAKVEKGKSKKLKSVKELLGITIMERSSFEKNPIDFLEAKGYKEVKKDLIIKLPK 1200

Qy       1201 YSLFELENGRKRMLASAGELQKGNELALPSKYVNFLYLASHYEKLKGSPEDNEQKQLFVE 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 YSLFELENGRKRMLASAGELQKGNELALPSKYVNFLYLASHYEKLKGSPEDNEQKQLFVE 1260

Qy       1261 QHKHYLDEIIEQISEFSKRVILADANLDKVLSAYNKHRDKPIREQAENIIHLFTLTNLGA 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1261 QHKHYLDEIIEQISEFSKRVILADANLDKVLSAYNKHRDKPIREQAENIIHLFTLTNLGA 1320

Qy       1321 PAAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETRIDLSQLGGD 1368
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db       1321 PAAFKYFDTTIDRKRYTSTKEVLDATLIHQSITGLYETRIDLSQLGGD 1368